DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0349220 discloses a photosensitive resin composition for a color filter that includes (A) a squaraine dye including at least one selected from compounds represented by the following Chemical Formulae 1 and 2, (B) an alkali soluble resin, (C) a photopolymerizable monomer, (D) a photopolymerization initiator, and (E) a solvent, and a color filter using the same.
 US 2014/0198285 discloses a colored photosensitive composition includes: (A) a dye represented by the Formula (1); (B) a multifunctional thiol compound; (C) a photopolymerization initiator represented by the Formula (2); and (D) a polymerizable compound.  In Formula (1), each of A and B independently represents an organic group containing an aromatic ring or an organic group containing a heterocyclic ring.  In Formula (2), each of C, D, and E independently represents a hydrogen atom or an organic group.
JP 2003-109676 discloses a semiconductor for a photoelectric-conversion material including a specified squarylium dye compound (I) of formula (1)-(4). 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
2 is a substituted or unsubstituted C6 to C20 aryl group, the prior art not teach or suggest the embodiment wherein R1 is a substituted or unsubstituted C3 to C20 cycloalkyl group or represented by Chemical Formula 2
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McPherson whose telephone number is (571)272-1386.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on (571)272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-



/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        



JAM
2/15/21